737 P.2d 198 (1987)
STATE of Utah, Plaintiff and Respondent,
v.
Edison CROWLEY, Defendant and Appellant.
No. 860341.
Supreme Court of Utah.
April 22, 1987.
John R. Bucher, Salt Lake City, for defendant and appellant.
David L. Wilkinson, Atty. Gen., Earl F. Dorius, Salt Lake City, for plaintiff and respondent.

MEMORANDUM OF DECISION
PER CURIAM:
The record before us indicates that defendant was convicted of rape, a first degree felony. On March 17, 1986, defendant filed a motion to arrest judgment or to enter judgment on reduced charges. On May 12, he filed an amended motion for a new trial. An unsigned minute entry was filed on June 10, 1986, granting defendant an additional thirty days to appear at the Utah County jail for transportation to the Utah State Prison. No judgment or sentence appears of record.
An unsigned minute entry does not constitute a final order for purposes of appeal. *199 R. Utah S.Ct. 3(a); South Salt Lake v. Burton, 718 P.2d 405 (Utah 1986).
Appeal dismissed.